 Case 1:10-cr-00510-RBK Document 394 Filed 02/17/21 Page 1 of 1 PageID: 5625




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,                    :    Hon. Robert B. Kugler
                                             :
                      Plaintiff(s),          :    Criminal No. 10-510(RBK)
                                             :
                      v.                     :
                                             :
KINARD J. HENSON,                            :
                                             :
                       Defendant(s).          :



                                             ORDER


               THIS MATTER HAVING come before the Court upon the application of

defendant Kinard Henson, by his attorney Linda Foster, AFPD, for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i), and the court having considered the papers submitted including

the opposition of the government by Alisa Shver, AUSA, and the court having heard oral argument
on February 17, 2021, and for the reasons expressed on the record on that date,

               IT IS ON THIS          17th   day of February, 2021, ORDERED that defendant’s
Motion for Compassionate Release, be and is hereby DENIED.


                                                    _s/Robert B. Kugler_
                                                    ROBERT B. KUGLER
                                                    United States District Judge
